UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended October 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-55254-10 Drinks Americas Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 87-0438825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 372 Danbury Road Suite 163 Wilton, CT (Address of principal executive offices) (Zip Code) (203) 762-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. ¨ Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler x Smallerreportingcompany (Donotcheckifsmallerreporting company) Indicatebycheckmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No x As of December 1, 2011, the number of shares outstanding of the registrant’s common stock, $0.001 par value, was 546,110,314. Table of Contents DRINKS AMERICAS HOLDINGS, LTD. AND AFFILIATES FORM 10-Q FOR THE QUARTER ENDED OCTOBER 31, 2011 TABLE OF CONTENTS Page PART 1 FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of October 31, 2011 (Unaudited) and April 30, 2011. 3 Condensed Consolidated Statements of Operations for the Three and Six Months EndedOctober 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for theSix Months Ended October 31, 2011 and 2010 (Unaudited) 5 Notes to CondensedConsolidated Financial Statements as of October 31, 2011 (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED BALANCE SHEETS October 31, April 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $131,414 and $170,657, respectively Inventory Other current assets Total current assets Property and equipment, net of accumulated depreciation Other assets: Investment in equity investees Intangible assets, net of accumulated amortization Deferred loan costs, net of accumulated amortization Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Operating line of credit, related party - Investor note payable Notes and loans payable, net of long term portion Derivative liability - Loans payable from related party - Total current liabilities Long term debt: Notes and loans payable, net of current portion - Total liabilities Commitments and contingencies - - Stockholders' deficiency: Preferred stock, $0.001 par value; 1,000,000 shares authorized: Series A Convertible: $0.001 par value; 10,544 shares issued and outstanding as of October 31, 2011 and April 30, 2011 11 11 Series B: $10,000 par value; 13,837 issued and outstanding as of October 31, 2011 and April 30, 2011 Series C: $1.00 par value; 773,497 and 635,835 issued and outstanding as of October 31, 2011 and April 30, 2011, respectively Common stock, $0.001 par value; 900,000,000 and 500,000,000 shares authorized as of October 31, 2011 and April 30, 2011, respectively; 546,110,314 and 344,366,062 shares issued and outstanding as of October 31, 2011 and April 30, 2011, respectively Common stock subscription (Note 1) - Additional paid in capital Accumulated deficit ) ) Total Drinks Americas Holdings, Ltd stockholders' deficiency ) ) Equity attributable to non-controlling interests ) ) Total stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended October 31, Six months ended October 31, Sales, net $ Cost of sales Gross margin Selling, general and administrative expenses Loss on settlement of royalty agreement - - Total operating expenses Net loss from operations ) Other income (expense): Interest, net ) Gain on change in fair value of derivative - - Other expense ) ) - Gain on settlement of accounts payable - - Gain on disposal of product line - - - Total other income (expense) ) ) Net loss before non controlling interests ) Net loss attributable to non controlling interest - - Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and fully diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and fully diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Table of Contents DRINKS AMERICAS HOLDINGS, LTD., AND AFFILIATES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six months ended October 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense Stock compensation Gain on accounts payable settlements ) - Issuance of common stock and warrants for deferred costs - Investor return of collateral - Non-controlling interest - ) Non cash interest income ) - Gain on sale of interest in product line ) - Gain on change in fair value of derivative liability ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) Other assets - Accounts payable Accrued expenses Deferred revenue - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit - Proceeds from common stock subscription - Net repayments of related party loans ) - Proceeds from issuance of notes payable Net repayments of notes payable ) ) Net cash provided by (used in) from financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents-beginning of the period Cash and cash equivalents-end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Interest paid $ $
